ORDER

PER CURIAM:
Timothy Terrell appeals the judgment of the trial court denying his motion to modify custody and support. He claims that the trial court abused its discretion by ruling against the weight of the evidence and misapplying section 452.400, RSMo Cum.Supp.2011. Mr. Terrell argues that the evidence supports a finding that visita*675tion with him would not harm H.E.B. and that the trial court did not and could not find that visitation would endanger H.E.B.’s physical health or impair his emotional development. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.